Citation Nr: 1722202	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-00 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a post-operative left knee disability with arthritis (limitation of motion).

2. Entitlement to a compensable rating for a post-operative left knee disability with arthritis (instability) prior to March 29, 2011, and in excess of 10 percent thereafter. 

3. Entitlement to an effective date earlier than January 28, 2011 for the grant of a total disability rating based on individual employability (TDIU). 

4.  Whether there is a clear and unmistakable error regarding the reduced evaluation for the left knee finalized by the rating decision dated May 3, 1991.

5. Whether there is a clear and unmistakable error regarding the failure to award a separate compensable left knee evaluation in the rating decision dated July 24, 2006.



REPRESENTATION

Veteran represented by:	Claim Agents Carol B. King & Cheryl R. King


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

In November 2016, the Board remanded this case, in part, to the RO to schedule a hearing and for the issuance of a statement of the case regarding the Veteran's pending clear and unmistakable (CUE) claims, which are discussed further below.  It has now returned to the Board for appellate review.  Pursuant to the November 2016 remand the RO scheduled the requested hearing, which was held in February 2017, as noted above.  The RO also issued an SOC regarding the Veteran's pending CUE claims in March 2017, as discussed further below.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In March 2017, the RO issued an SOC addressing the CUE issues.  In April 2017, the Veteran perfected a timely appeal of the CUE issues and requested a video conference hearing.  The RO certified the CUE claims to the Board in May 2017, so they are being added to the pending issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim of entitlement to an earlier effective date for TDIU is inextricably intertwined with his pending CUE claim regarding the July 2006 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  In November 2016, the Board remanded the issues of whether CUE was committed in a May 1991 rating decision reducing the rating for his service-connected left knee disability, and whether CUE was committed in a July 2006 rating decision assigning a single 10 percent rating for his service-connected left knee disability, but failing to assign a separate compensable rating for left knee instability.  

In March 2017, the RO issued an SOC addressing the CUE issues.  In April 2017, the Veteran perfected a timely appeal of the CUE issues and requested a video conference hearing.  That hearing request is still pending.  During the February 2017 hearing, the Veteran's agent explained that the claim for entitlement to an earlier effective date for TDIU was based in part on the contention that the July 2006 rating decision should have assigned a separate rating for left knee instability effective the date of the July 2006 VA examination based on findings in that examination report.  Accordingly, the Veteran's claim of entitlement to an earlier effective date for TDIU is inextricably intertwined with his pending claim for CUE in the July 2006 rating decision.  See Harris, 1 Vet. App. at 183 (1991).  The Board cannot proceed on the effective date claim until the CUE claims are resolved, and the CUE claims are currently pending a hearing.

Regarding the two increased rating claims on appeal, the Board finds that a new VA examination is needed to assess the current state of the Veteran's left knee disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The most recent VA examination of the knees was conducted in September 2011.  Evidence of record received after the September 2011 VA examination suggests worsening of the Veteran's left knee condition since 2011.  For example, the September 2011 VA examiner noted that the Veteran used a cane as his only assistive device.  However, at the 2017 Board hearing, the Veteran was in a wheel chair, which his agent estimated that he had used for the past three years.  Furthermore, a February 2011 VA treatment record indicated that knee imaging revealed bilateral, "mild to moderate" degenerative joint disease.  In contrast, an April 2014 VA radiology record noted that left knee imaging revealed findings consistent with "severe" degenerative osteoarthritis.  The VA radiologist found that narrowing of the medial and lateral compartments of the left knee joint had progressed since the previous examination of February 2011.  Furthermore, the Veteran has continued to complain of and seek treatment for left knee symptoms since 2011, as noted by various VA treatment records.  For example, May 2014 VA treatment records noted a recent diagnosis of "severe" bilateral osteoarthritis of the knees.  This evidence and the passage of over five years since the most recent VA examination of the Veteran's left knee condition warrant a remand to obtain an updated evaluation of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. In accordance with the date of his request, the Veteran should be scheduled for a video hearing before the Board on his CUE claims.


2. Obtain and associate with the claims file any VA treatment records that have not yet been associated with the file, including from the following facilities and time periods: C.W. Bill Young VA Medical Center in Bay Pines, Florida from October 2014 to the present; and Tampa, Florida VA Medical Center from October 2011 to the present.

3. ONLY AFTER obtaining the VA records requested above, then, schedule the Veteran for a VA examination to address the nature, symptoms, and severity his service-connected left knee disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

To the extent possible, the examiner should address which symptoms, functional impairments, and any other findings he or she attributes to the Veteran's service-connected left knee disability (repair, left medial meniscus, status post medial meniscectomy with arthritis), and which symptoms, functional impairments, and any other findings he or she attributes to any non-service connected left knee conditions, to include gout. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues of 1) entitlement to a rating in excess of 10 percent for a post-operative left knee disability with arthritis (limitation of motion); 2) entitlement to a compensable rating for a post-operative left knee disability with arthritis (instability) prior to March 29, 2011, and in excess of 10 percent thereafter; and 3) entitlement to an effective date earlier than January 28, 2011 for the grant of a TDIU.

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

